UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2428


CLARKE VENEERS AND PLYWOOD, INC.,

                    Plaintiff - Appellant,

             v.

MENTAKAB VENEER & PLYWOOD, SDN BHD,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:19-cv-01738-GLR)


Submitted: July 13, 2020                                          Decided: August 25, 2020


Before WYNN, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua W. Stover, Cheri T. Gatlin, BURR & FORMAN, LLP, Jackson, Mississippi;
Richard L. Costella, TYDINGS & ROSENBERG, LLP, Baltimore, Maryland, for
Appellant. Michael B. MacWilliams, Emily J. Wilson, VENABLE LLP, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Clarke Veneers and Plywood, Inc. (“Clarke”) appeals the district court’s order

dismissing its complaint for lack of personal jurisdiction. We affirm the district court’s

order.

         We review de novo a district court’s dismissal under Fed. R. Civ. P. 12(b)(2).

Perdue Foods LLC v. BRF S.A., 814 F.3d 185, 188 (4th Cir. 2016). In evaluating a Rule

12(b)(2) motion, if “the court addresses the personal jurisdiction question by reviewing

only the parties’ motion papers, affidavits attached to the motion, supporting legal

memoranda, and the allegations in the complaint, a plaintiff need only make a prima facie

showing of personal jurisdiction to survive the jurisdictional challenge.” Grayson v.

Anderson, 816 F.3d 262, 268 (4th Cir. 2016) (emphasis omitted). When deciding whether

the “plaintiff has made the requisite prima facie showing, the court must take the

allegations and available evidence relating to personal jurisdiction in the light most

favorable to the plaintiff.” Id. (emphasis omitted).

                 [A] federal court may exercise personal jurisdiction over a defendant
         in the manner provided by state law. Thus, for a district court to assert
         personal jurisdiction over a nonresident defendant, two conditions must be
         satisfied: (1) the exercise of jurisdiction must be authorized under the state’s
         long-arm statute; and (2) the exercise of jurisdiction must comport with the
         due process requirements of the Fourteenth Amendment.

Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs, Inc., 334 F.3d 390, 396-97 (4th Cir.

2003) (internal citations omitted). Assuming that Maryland’s long-arm statue authorized

the exercise of jurisdiction over Mentakab Veneer & Plywood, SDN BHD (“MVP”), we

conclude that the district court cannot constitutionally exercise jurisdiction over MVP.


                                                2
       In order for a court to constitutionally exercise personal jurisdiction, “a defendant

must have sufficient minimum contacts with the forum state such that the maintenance of

the suit does not offend traditional notions of fair play and substantial justice.” Consulting

Eng’rs. Corp. v. Geometric Ltd., 561 F.3d 273, 277 (4th Cir. 2009) (internal quotation

marks omitted). In analyzing a defendant’s minimum contacts, we consider three factors:

“(1) the extent to which the defendant purposefully availed itself of the privilege of

conducting activities in the State; (2) whether the plaintiffs’ claims arise out of those

activities directed at the State; and (3) whether the exercise of personal jurisdiction would

be constitutionally reasonable.” Id. at 278 (internal quotation marks omitted).

       We conclude that the second factor is dispositive in this case. This factor “requires

that the defendant’s contacts with the forum state form the basis of the suit.” Id. at 278-

79. As the Supreme Court has held, “there must be an affiliation between the forum and

the underlying controversy, principally, an activity or an occurrence that takes place in the

forum State and is therefore subject to the State’s regulation.” Bristol-Myers Squib Co. v.

Superior Court of Cal., 137 S. Ct. 1773, 1780 (2017) (brackets and internal quotation marks

omitted). “[S]pecific jurisdiction is confined to adjudication of issues deriving from, or

connected with, the very controversy that establishes jurisdiction.” Id. (internal quotation

marks omitted).

       Clarke’s claims all relate to the plywood allegedly being of poor quality, and related

fraud claims concerning misrepresentations concerning the quality. The contracts were not

negotiated in Maryland, nor did MVP make any misrepresentations in Maryland. Although

Clarke is currently storing the plywood in Maryland, the breach occurred before the

                                              3
plywood ever reached Maryland. See ESAB Grp., Inc v. Centricut, Inc., 126 F.3d 617, 626

(4th Cir. 1997) (“Although the place that the plaintiff feels the alleged injury is plainly

relevant to the inquiry, it must ultimately be accompanied by the defendant’s own contacts

with the state if jurisdiction over the defendant is to be upheld.”). Moreover, although

Clarke asks us to consider post-breach conduct concerning MVP’s attempts to find a buyer

for the plywood, Clarke’s complaint did not raise a claim arising out of this issue. The

only allegation in the complaint is that Clarke continues to incur storage costs and that its

storage facility is in Maryland; however, this is voluntary conduct on the part of Clarke.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4